           Case 1:18-cv-11430-CM Document 21 Filed 12/01/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------X

WINSTON & STRAWN LLP
                                                        Civil Action No. 18-cv-11430
                 Plaintiff,

v.                                                      STIPULATION AND ORDER OF
                                                        SUBSTITUTION OF COUNSEL FOR
MID-ATLANTIC ARENA, LLC and                             DEFENDANTS MID-ATLANTIC
ESG ENTERPRISES, INC.                                   ARENA, LLC AND ESG
                                                        ENTERPRISES, INC.
                 Defendant.

----------------------------------------------------X

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel,

pursuant to Local Rule 1.4, that Pierce McCoy, PLLC shall be substituted in place and stead of

Cooley LLP as counsel of record for defendants Mid-Atlantic Arena, LLC and ESG Enterprises,

Inc. (the “Defendants”) in the above-captioned matter. Defendants knowingly and voluntarily

approve of this substitution of counsel.

Dated: December 1, 2020                                 Dated: December 1, 2020



/s/ Cullen D. Speckhart                                 /s/ Jonathan A. Grasso
Cullen D. Speckhart (NY Bar No. 4871299)                Jonathan A. Grasso (NY Bar No. 5622824)
Cooley LLP                                              Pierce McCoy, PLLC
1299 Pennsylvania Ave. NW Suite 700                     31 West 34th Street, Suite 8065
Washington, DC 20004                                    New York, New York 10001
Telephone: (202) 776-2052                               Telephone: (212) 369-8080
cspeckhart@cooley.com                                   jon@piercemccoy.com
Outgoing Counsel for Defendants                         Incoming Counsel for Defendants



SO ORDERED:
December _____, 2020

                                                        United States District Judge
